DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn of Finality
In view of the newly written rejections in the current office action, the Final Rejection mailed on 05/20/2020 is withdrawn without prejudice.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keber et al. (US 2015/0255551 A1 hereinafter referred to as “Keber”) in view of Saitou et al. (US 2009/0218686 A1 hereinafter referred to as “Saitou”).
With respect to claim 1, Keber discloses, in Figs.5-10, a semiconductor device, comprising: a galvanically isolated signal transfer coupler comprising a first coupler (612A) and a second coupler (612B) configured to transfer signals therebetween, wherein the first coupler and the second coupler are galvanically isolated from each other, and a contact pad (250 and 650) that is electrically connected to the first coupler (612A) (see Par.[0017], [0066] and [0076] wherein spiral coil 612 of transformer induction coupler useful for conductive electrical signals is disclosed; see Par.[0026] and [0066] wherein conductive pad 250 and 650 connected to each of first and second couple 612 are disclosed), wherein the contact pad comprises: a metallic base layer (DF and MPU) (see Par.[0018] and [0065] wherein dielectric DF metal trace MPU are disclosed); a metallic diffusion barrier layer (250A) arranged on and electrically coupled to the metallic base layer (DF and MPU); and a metallic wire bondable layer (250B) arranged on and electrically coupled to the metallic diffusion barrier layer (250A) (see Par.[0030] wherein pad metal stack layers 250A, 250B and 250C are disclosed). However, Keber does not explicitly disclose wherein the metallic diffusion barrier layer comprises: a first portion having a first surface and a second surface 
Saitou discloses, in Figs.8 and 11 (with certain numerical notations borrowed from Figs.9A-10), a semiconductor device, comprising: a contact pad, wherein the contact pad comprises: a metallic base layer (52 and 51) (see Par.[0043] and [0045] wherein semiconductor substrate 51 and electrode 52 are disclosed); a metallic diffusion barrier layer (55a) arranged on the metallic base layer (51-52) (see Par.[0081] wherein metal layer 55a is disclosed); and a metallic wire bondable layer (55b) arranged on the metallic diffusion barrier layer (55a) (see Par.[0088] wherein metal layer 55b is disclosed), wherein the metallic diffusion barrier layer (55a) comprises: a first portion/(larger width portion) having a first surface/(surface including curve surface of 55a) and a second surface/(delimitation surface between lager portion and narrowed portion of 55a) opposing the first surface, the first surface having a curved surface at a periphery/(peripheral area over protective layer 54), the first portion extending in a transverse plane and having a width; and a second portion/(narrowed width portion) protruding from the second surface intermediate the width of the first portion (see below examiner’s reproduction of Fig.8, Par.[0081] wherein metal 55a with larger and narrowed portions are disclosed).
Kerber and Saitou are analogous art because they are all directed to a semiconductor device connection pad, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Keber to include Saitou because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pad area of Kerber by including pad with larger width over an passivation and narrowed width protruding from larger width portion within passivation opening as taught by Saitou in order to utilize the extended portion of the larger width portion of connection pad so as to allow a large margin for positional displacement and therefore the connection reliability in consideration of the positional displacement between the bump electrode and the device electrode can be improved.

    PNG
    media_image1.png
    515
    815
    media_image1.png
    Greyscale

	With respect to claim 2, Saitou discloses, in Figs.8 and 11 (with certain numerical notations borrowed from Figs.9A-10), the semiconductor device, further comprising a first isolation layer (53) arranged on peripheral regions of the metallic base layer (51-52) and having a first opening/(open space between portions of layers 53-54) exposing a portion of the metallic base layer (51-52), wherein the second portion/(narrowed width portion) of the metallic diffusion barrier layer (55a) is arranged in the first opening in the first isolation layer (53), and wherein the first portion/(larger width portion) of the metallic diffusion barrier layer (55a) extends onto a surface of the first isolation layer (53) adjacent the first opening (see below examiner’s reproduction of Fig.8, Par.[0045] wherein insulating layer 53 and polyimide layer 54 are disclosed).
With respect to claim 3, Kerber discloses, in Figs.5-10, the semiconductor device, further comprising a metallic passivation layer (250C) on the metallic wire bondable layer (250B) (see Par.[0030] wherein NiP layer 250A, Pd layer 250B and Au layer 250C are disclosed).
With respect to claim 3, Saitou discloses, in Figs.8 and 11 (with certain numerical notations borrowed from Figs.9A-10), the semiconductor device, further comprising a metallic passivation layer (22) 
With respect to claim 4, Kerber discloses, in Figs.5-10, the semiconductor device, wherein at least one of: the metallic base layer (MF) comprises copper; the metallic diffusion barrier layer (250A-250B) comprises NiP; the metallic wire bondable layer (250C) comprises Pd; and the metallic passivation layer (250C) comprises Au (see Par.[0030] wherein NiP layer 250A, Pd layer 250B and Au layer 250C are disclosed).
With respect to claim 5, Kerber discloses, in Figs.5-10, the semiconductor device, further comprising a second isolation layer (240B) arranged on peripheral regions of the metallic wire bondable layer (MF) and comprising a second opening exposing a portion of the metallic wire bondable layer.
With respect to claim 5, Saitou discloses, in Figs.8 and 10, the semiconductor device, further comprising a second isolation layer (54) arranged on peripheral regions of the metallic wire bondable layer and comprising a second opening exposing a portion of the metallic wire bondable layer (see Par.[0045] wherein isolation layers 53-54 are disclosed).
With respect to claim 6, Kerber discloses, in Figs.5-10, the semiconductor device wherein the metallic passivation layer (250C) is arranged in and bounded by the second opening.
With respect to claim 6, Saitou discloses, in Figs.8 and 10, the semiconductor device, wherein the metallic passivation layer (22) is arranged in and bounded by the second opening.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the current rejections have been more detailed as of how the prior arts are to be applied and is different than the prior rejection of record for teaching or matter specifically challenged in the argument.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818